 



EXHIBIT 10.1
AMENDMENT NO. 1 TO LEASE AGREEMENT
     THIS AMENDMENT is made on this 22 day of January, 2003, by and between
Kinsley Equities II (“Landlord”) and Professional Veterinary Products, Ltd.
(“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into that certain lease agreement (the
“Lease Agreement”) dated March 15, 2002, whereby Tenant leases approximately
70,000 square feet of space (the “Premises”) designated as 3640 Sandhurst Drive,
Berkshire Business Park, York, PA.
     WHEREAS, Tenant wishes to increase the size of the space leased from
Landlord by 17,500 square feet. The additional space to be leased by Tenant will
increase the current leased space from 70,000 square feet to 87,500 square feet.
The Additional space shall increase the width of the leased space by Fifty
(50) feet along the 350 foot depth of the space (one bay adjacent to the
existing space).
     WHEREAS, Landlord and Tenant wish to amend the terms of the Lease
Agreement.
     NOW, THEREFORE, Landlord and Tenant agree as follows:
     (1) the total space leased to Tenant by Landlord is 87,500 square feet.
     (2) the additional space leased under this amendment shall be improved by
Landlord per the terms of the first right of refusal in Article 29A Right Of
First Refusal in the original lease agreement whereby Tenant leased the premises
from Landlord.
     (3) The Base rent shall include the scope of work improvements as shown on
the attached exhibit G1. Improvement to be completed by Landlord above and
beyond the improvements on exhibit G1 shall be additional tenant improvements as
described in Article 3A Tenant Improvement Rent of the original lease agreement.
The Tenant shall pay Landlord additional rent for any Additional Tenant
Improvements requested by Tenant. Landlord will not provide any additional
improvements greater in scope items than furnished by Landlord in the original
improvements at commencement of the lease.
     (4) Rent, in addition to the base rent, shall be paid by Tenant for all
Additional Tenant Improvements. The additional rent shall be determined after
Landlord and tenant have agreed on the scope of those improvements and the
rental rate shall be established consistent with the methods and rates used to
calculate the Addition Tenant Improvement rent that currently exists under
Article 3A of the original lease.
     (5) The Base Rent under Article 3 Rent of the lease, shall be changed to
reflect the additional space as follows:

 



--------------------------------------------------------------------------------



 



                      Monthly     Annually  
Commencement of this amendment to July 31, 2004
  $ 27,708.33     $ 332,500.00  
August 1, 2004 to July 31, 2006
  $ 28,437.50     $ 341,250.00  
August 1, 2006 to July 31, 2007
  $ 29,895.83     $ 358,749.96  

     (6) The commencement date of this amendment shall be (10) calendar days
after Landlord completes the improvements outlined in the attached exhibit G1.
Such Base Rent shall be payable, in advance, in equal monthly installments
during the term hereof.
     (7) Tenant’s share of Operating Expenses as defined in the Lease Agreement
shall increase and be equal to the new total square feet of space leased by
Tenant divided by the total square feet of space in the building, effective the
commencement date of this amendment as described above.
     (8) All other terms, covenants and conditions of the Lease Agreement,
except as amended or modified herein shall remain in full force and effect.

              LANDLORD: ATTEST/WITNESS:   Kinsley Equities II
 
       
/s/ [Illegible]
  By:   /s/ Robert A. Kinsley
 
            Robert A. Kinsley, Managing Partner
 
            TENANT: ATTEST/WITNESS:   Professional Veterinary Products, Ltd.
 
       
/s/ [Illegible]
  By:   /s/ Neal B. Soderquist
 
        Sr. Mgr. Distribution   Title: Director of Finance

 